     Case 2:21-cv-05299-JFW-PLA Document 21 Filed 08/05/21 Page 1 of 2 Page ID #:122



 1

 2

 3
                                                                     JS-6
 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12                                            Case No.: 2:21-cv-05299-JFW-PLAx
13    ED HULL, an individual,                 Hon. John F. Walter
14                Plaintiff,
15                                            ORDER FOR DISMISSAL WITH
          v.                                  PREJUDICE
16    CUONG TIEN LE, an individual; AI
      THI HO, an individual; LOC TIEN LE,     Action Filed: June 30, 2021
17    an individual; and DOES 1-10,           Trial Date: Not on Calendar
18                Defendants.
19
20

21

22

23

24

25

26

27

28
                                             1
                       [ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-05299-JFW-PLA Document 21 Filed 08/05/21 Page 2 of 2 Page ID #:123



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:
 4          Plaintiff Ed Hull’s action against Defendants Cuong Tien Le and Loc Tien Le is
 5    dismissed with prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8

 9

10
      Dated:   August 5, 2021
11                                                        Hon. John F. Walter
                                                          United States District Judge
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               2
                        [] ORDER FOR DISMISSAL WITH PREJUDICE
